United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Lansing, MI, Employer
__________________________________________
Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 14-1567
Issued: August 13, 2015

Case Submitted on the Record

ORDER REMANDING CASE
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

On July 7, 2014 appellant, through counsel, filed a timely appeal from a decision of the
Office of Workers’ Compensation Programs (OWCP) dated May 9, 2014 which denied
appellant’s claim for a right knee injury as untimely filed.
The Board finds that this case is not in posture for decision.
Appellant, a 44-year-old mail handler, filed a Form CA-2 claim for occupational disease
on January 14, 2014 alleging that she developed a right knee condition causally related to factors
of her federal employment. She stated that she first became aware that she had sustained a right
knee condition on January 21, 2002. Appellant’s supervisor noted on the claim form that
appellant was still working as a letter carrier on a mail route.
Appellant submitted a three-page statement, received by OWCP on February 7, 2014,
explaining why she delayed filing her claim for a right knee condition. She asserted that she was
not familiar with the claims process and that the employment establishment failed to inform her
about the process. Appellant stated that she did not initially file a claim because she had no reason
to believe that such extensive damage was done to her right knee at the time she sustained the
injury January 2002. She advised that through the years she was capable of doing her job despite
increased swelling and pain; it was only recently that she realized she would require surgery to

repair damage to her right knee caused by her alleged 2002 work injury. Appellant noted that she
had undergone knee surgery in July 2013 and had returned to full duty in December 2013.
Appellant also detailed the duties she continued to perform as a letter carrier. She asserted
that the job requirements and associated duties of a city letter carrier were the primary cause of her
many knee injuries. These included: (1) exiting the vehicle to the right, stepping down out of the
vehicle and planting her right foot first, carrying a mail satchel which usually weighed
approximately 35 pounds, frequently onto wet, icy, snowy, or leaf covered curbs, grass, or other
uneven surfaces, which put the right knee in a position of twisting, pivoting, and generally
stabilizing and absorbing the shock of load bearing; (2) climbing the steps to residential homes to
reach the mailbox, carrying a mail satchel which usually weighed approximately 35 pounds, with
those residential steps occasionally being wet, icy, uneven, loose, or lightly sprinkled with snow,
which put her right knee in a load bearing position; (3) walking, squatting, stooping, and kneeling
to retrieve mail from containers, picking up mail or parcels for delivery, delivering mail to low
door slots, frequently while bearing weight, which caused strain and wear to her knee; and
(4) loading and unloading of the vehicle with mail.
By letter dated February 25, 2014, OWCP advised appellant that she needed to submit
additional factual and medical evidence in support of her claim. It stated that appellant had 30
days to submit the requested information.
By decision dated May 9, 2014, OWCP denied appellant’s claim, finding that she failed to
file a timely claim under section 8122. It noted that the date of injury was January 21, 2002 and
that she filed her claim for compensation on January 14, 2014. OWCP further stated that there
was no evidence that her immediate supervisor had no actual knowledge within 30 days of the date
of injury.
Section 8122(a) of FECA states, “An original claim for compensation for disability or
death must be filed within three years after the injury or death.”1 The Board has held that, if an
employee continues to be exposed to injurious working conditions, the time limitation begins to
run on the last date of this exposure.2
In the present case, appellant stated that she became aware of her right knee condition -and its relationship to her federal employment on January 21, 2002. She, however, continued to
work as letter carrier until the day she filed the claim. Appellant’s supervisor verified on the
reverse of the claim form that on January 14, 2014 appellant was still working as a letter carrier.
As she continued to be exposed to the alleged conditions of employment until the date the claim
was filed, this claim was timely filed.
In her February 7, 2014 statement, appellant set forth in detail the specific occupational
factors to which she attributes her condition, thereby raising the issue of whether she has
established a prima facie case of fact of injury. In light of the fact that OWCP has not

1

Id. at § 8122(a).

2

J.P., 59 ECAB 178 (2007); Linda J. Reeves, 48 ECAB 373 (1997).

2

considered this issue, it must be considered on remand. After OWCP has developed the case
record to the extent it deems necessary, a de novo decision shall be issued.
CONCLUSION
The Board finds that appellant’s occupational disease claim was timely filed within the
applicable time limitation provisions of FECA. The Board finds that the case is not in posture
for decision with regard to the issue of whether she sustained a right knee injury in the
performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the May 9, 2014 decision of the Office of Workers’
Compensation Programs is set aside, and the case is remanded for further action consistent with
this decision.3
Issued: August 13, 2015
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

3

Michael E. Groom, Alternate Judge, participated in the preparation of this order but was no longer a member of
the Board effective December 27, 2014.

3

